PER CURIAM.
Danny Felix appeals the district court’s order denying relief on his petition filed under 28 U.S.C. § 2241 (2000). We have reviewed the record and the district court’s opinion accepting the recommendation of the magistrate judge and conclude that Felix has not made a substantial showing of the denial of a constitutional right.* See Felix v. Pendergrass, No. CA-01-449-1 (M.D.N.C. Mar. 25, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 We note Felix’s objections to the report of the magistrate judge were timely under 28 U.S.C. § 636(b)(1) (2000). We have considered the objections and the points raised in Felix’s informal brief to this court in reaching our decision.